DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 9-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1 and 15, claims 1 and 15 recites, “the position” in line 7.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “a position” and will be interpreted as such.  
Re claim 5,
Re claims 6-8, claims 6-8 recite, “the functions” in line 3.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least two functions” and will be interpreted as such.  
Re claim 10, claim 10 recites, “its” in the last line.  There are numerous elements previously intruded and thus, it is unclear as to which this language refers.  It appears this language refers to “the multifunctional glass element” and will be interpreted as such.  
Claims 2-4, 9-14 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boissevian et al (“Boissevian”) (US 2014/0166908) in view of Brown et al (“Brown”) (US 2016/0154290).
Re claim 1, Boissevian discloses a building envelope (Fig. 1) comprising a curtain wall (10) having a frame construction (14) with a plurality of glass elements (16, [0037]) arranged at a distance from each other (Fig. 2) in a heat flow direction (Fig. 2), wherein a multifunctional glass element (16) is arranged on a room side (any side) behind the a main heat-insulating plane (any plane) of the curtain wall (10), wherein 
- the position of the multifunctional glass element (16) can be modified in the a vertical direction or a horizontal direction (as the language “can be” is optional/conditional, as “can” indicates that it does not have to be); and 
- wherein the multifunctional glass element (16) has at least one function selected from group consisting of: 
(A) anti-glare protection comprising modifiable or switchable layers; 
(B) heating capacity in sections; 
(C) integrated LEDs (62) as room lighting (any light emitted from 62 is considered “room lighting”); 
(D) an information system as a screen in sections
(E) at least two integrated cameras; and 
(F) at least two integrated loudspeakers,
but fails to disclose a second function from the group A-F.  
However, Brown discloses a second function from the group A-F ([0058] disclosing A, an EC coating for tinting).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of 
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 2, Boissevian as modified discloses the building envelope of claim 1, Brown discloses wherein the multifunctional glass element (Boissevian: 16) has at least three of the functions (2 as described above) selected from the group consisting of (A) to (F) (option D, Brown disclosing 1008, [0135] disclosing touchscreen thus disclosing a screen).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian with an information system as a screen in sections as disclosed by Brown in order to allow a user to provide input to control the envelope and optical transitions ([0135]).
Re claim 3, Boissevian as modified discloses the building envelope of claim 1, Brown discloses wherein the multifunctional glass element (Boissevian: 16) has at least four of the functions (2 as described above) selected from the group consisting of (A) to (F) (option D, Brown disclosing 1008, [0135] disclosing touchscreen thus disclosing a screen, option B [0193] disclosing heating capacity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian with heating capacity as disclosed by Brown in order to allow a user to convert into electrical energy ([0193]).
Re claim 4, Boissevian as modified discloses the building envelope of claim 1, Brown discloses wherein the multifunctional glass element comprises laminated glass ([0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian wherein the multifunctional glass element comprises laminated glass as disclosed by Brown in order to allow a user to provide enhanced UV filtration, enhanced sound abatement, enhanced impact resistance, reduce visual distortion, as all are very well-known benefits of laminated glass, and as laminated glass is well-known and common in the art.  
Re claim 5, Boissevian as modified discloses the building envelope of claim 1, wherein the multifunctional glass element (16) comprises a double-glazed pane (two elements 16), wherein the individual panes (each element 16) can preferably be moved separately (as this is optional/conditional), 
but fails to disclose with an intermediate space between 4 mm and 20 mm between the panes.
In re Rose, 105 USPQ 237 (CCPA 1955). 
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 6, Boissevian as modified discloses the building envelope of claim 5, wherein the functions (see above) of the multifunctional glass element (16) are distributed over the individual panes (16).
Re claim 7, Boissevian as modified discloses the building envelope of claim 1, wherein the functions (see above) of the multifunctional glass element (16) are arranged in spatially separated areas (because one function from Boissevian is 62, and another is from Brown as coating panes, the coating of Brown applied to 16 of Boissevian would result in a spaced orientation between the EC coating on an outer side of 16, and 62) .
Re claim 8
Re claim 10, Boissevian as modified discloses the building envelope of claim 1, but fails to disclose wherein the multifunctional glass element has smaller dimensions than a glass element arranged outside on its front.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian wherein the multifunctional glass element has smaller dimensions than a glass element arranged outside on its front (such as by shortening the interior element 16) in order to reduce materials used, thus reducing costs.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 11, Boissevian as modified discloses the building envelope of claim 1, Brown discloses further comprising an integrated sun protection (903) provided as a separate sun protection element (as 903 functions as a sensor to control tint, see [0244]-[0245]) or as a switchable layer in an outer glass element on its front.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian further comprising an integrated sun protection provided as a separate sun protection element as disclosed by Brown in order to allow to control tint of the glass ([0244]-[0245]),
Re claim 12, Boissevian as modified discloses the building envelope of claim 1, wherein the multifunctional glass element (16) is arranged on the room side (any side  is a room side, however, see Fig. 13) at a distance (horizontally, Fig. 13, when measured 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian with a distance between 50 mm and 500 mm in order to optimize space and size while allowing for airflow, or to allow the envelope to take up less or an optimum amount of space.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claims 13-14, Boissevian as modified discloses the building envelope of claim 12, but fails to disclose wherein the multifunctional glass element extends over a full room height [claim 12] and wherein the multifunctional glass element extends over the a full width of room [claim 13].
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian wherein the multifunctional glass element extends over a full room height [claim 12] and wherein the multifunctional glass element extends over the a full width of room [claim 13] in order to increase aesthetic appeal, as a full room of window with LED lighting would be preferable to an enclosed room.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 15, Boissevian discloses a building envelope (Fig. 1) comprising a curtain wall (10) having a frame construction (14) with a plurality of glass elements (16, [0037]) arranged at a distance from each other (Fig. 2) in a heat flow direction (Fig. 2), 
- the position of the multifunctional glass element (16) can be modified in the a vertical direction and a horizontal direction (as the language “can be” is optional/conditional, as “can” indicates that it does not have to be); and 
- wherein the multifunctional glass element (16) has at least one function selected from group consisting of: 
(A) anti-glare protection comprising modifiable or switchable layers; 
(B) heating capacity in sections; 
(C) integrated LEDs (62) as room lighting (any light emitted from 62 is considered “room lighting”); 
(D) an information system as a screen in sections
(E) at least two integrated cameras; and 
(F) at least two integrated loudspeakers,
but fails to disclose a second function from the group A-F.  
However, Brown discloses a second function from the group A-F ([0058] disclosing A, an EC coating for tinting).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian with a second function from the group A-F as disclosed by Brown in order to allow the glass element to have independently tintable zones ([0058]).
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boissevian et al (“Boissevian”) (US 2014/0166908) in view of Brown et al (“Brown”) (US 2016/0154290) and Plummer (US 2014/0259931).
Re claim 9, Boissevian as modified discloses the building envelope of claim 1, but fails to disclose wherein the multifunctional glass element comprises an openable window or a folding-sliding element.
However, Plummer discloses wherein the multifunctional glass element comprises an openable window or a folding-sliding element ([0069]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope of Boissevian wherein the multifunctional glass element comprises an openable window or a folding-sliding element as disclosed by Plummer in order to allow a user access to the exterior environment, as openable / folding-sliding windows are extremely well-known and common in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635